Citation Nr: 1536686	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for psychophysiological reaction secondary to anxiety and anti-social personality.

2.  Whether new and material evidence has been received to reopen the claim for service connection for schizophrenia.

3.  Entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional
 Office (RO) in Denver, Colorado, that denied service connection for PTSD.  

The Board notes that the Veteran's claim and the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

In April 1982, the RO denied a claim for service connection for psychophysiological reaction, secondary to anxiety and antisocial personality.  In a September 2000 rating decision, the RO denied service connection for schizoaffective disorder.  The Veteran did not appeal these decisions.

As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issues, to include adding the matters of whether new and material evidence has been received to reopen the previously denied claims for service connection for other acquired psychiatric disorders, and recharacterizing and expanding claim for service connection for PTSD to include a claim for service connection for acquired psychiatric disorder other than PTSD, as noted on the title page.

Given that the Board is reopening the claims, the Board finds the RO's failure to adjudicate the applications to reopen no more than harmless error.

In April 2015, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD and for acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for psychophysiological reaction, secondary to anxiety, and anti-social personality in an unappealed April 1982 rating decision.

2.  The RO denied service connection for schizoaffective disorder in an unappealed September 2000 rating decision.

3.  The evidence received since the April 1982 and September 2000 rating decisions relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder other than PTSD, variously claimed as psychophysiological reaction secondary to anxiety, antisocial personality disorder, and schizoaffective disorder.

CONCLUSIONS OF LAW

1. The April 1982 rating decision denying service connection for psychophysiological reaction, secondary to anxiety, and anti-social personality is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for psychophysiological reaction, secondary to anxiety, and anti-social personality is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 2000 rating decision denying service connection for schizoaffective disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
4. As new and material evidence has been received, the claim for service connection for schizoaffective disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claims for service connection for psychophysiological reaction, secondary to anxiety, anti-social personality and schizoaffective disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.
II.  Analysis

The RO denied service connection for psychophysiological reaction, secondary to anxiety, and anti-social personality in an April 1982 rating decision.  At that time, the evidence of record consisted of the Veteran's service treatment records and a March 1982 report of hospitalization for alcohol abuse and anti-social personality.

The RO denied the claim, finding that the psychophysiological reaction for which the Veteran was hospitalized in service was acute and transitory, from which he fully recovered.  The RO also noted that anti-social personality is a constitutional and developmental abnormality, and not a disability under the law for compensation.

The Veteran was notified of the April 1982 rating decision and of his appellate rights in an April 1982 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In a September 2000 rating decision, the RO denied service connection for schizoaffective disorder.  In that decision, the RO noted that 1999 VA treatment records showed diagnosis of major depression and schizoaffective disorder.  The Veteran was also afforded a VA examination in March 2000, where he was diagnosed with schizoaffective disorder and alcohol and cocaine abuse.  

In denying the claim, the RO noted that the Veteran's currently diagnosed schizoaffective disorder was not shown in service or within a year following separation from service.  The RO also found no evidence showing that schizoaffective disorder was linked to the Veteran's service.

The Veteran was notified of the September 2000 rating decision and of his appellate rights in a letter that same month. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus also became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in May 2011. In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The newly-received evidence includes additional VA treatment records, the report of a May 2012 VA examination, various written statements from the Veteran, and the Veteran's April 2015 Board hearing testimony.

In a March 2011 statement, a VA psychiatrist indicated that the Veteran's treatment initially focused on alcohol dependence and secondary depressive symptoms.  Now that he had been sober for 2 years, he disclosed more history of his time in the Navy, to include being beaten by six men and subsequent severe insomnia, nightmares, irritability, depressed mood, auditory hallucinations, psychomotor retardation, and hopeless.  The psychiatrist expressed his opinion that the Veteran should be evaluated for possible service-connected PTSD.

The May 2012 VA examiner diagnosed major depressive disorder. VA treatment records also reflect this diagnosis.

In a March 2015 treatment report, a VA psychologist noted that he discussed with the Veteran his wish for a letter to support his claim for PTSD based upon a beating he received from a gang of six white sailors during his brief time in the service.  He explained that it had been his first experience with prejudice, and the multiple fights, plus the shaming he received from his father upon his discharge, had led to his continuing to have PTSD with nightmares of his trauma.  It was noted that testing scores were in the range for what would be expected for a diagnosis of non-combat PTSD.  The psychologist noted that the Veteran also had long-term depression as a result of his malady.  The examiner diagnosed PTSD and major depressive disorder.  

During the Veteran's Board hearing, and in various written statements, the Veteran expressed that he believed that his psychiatric symptoms had their onset in service or are related to his in-service experiences involving harassment, racial prejudice, fights, and assault.  He reported that he was sent to Navy psychiatrist as the result of fighting, and when he was asked if he wanted to be in the Navy, he said no.  The Veteran reported that he first attempted suicide 20 days after service due to the disappointment from his father due to his early discharge from service.  He noted that he self-treated with drugs for many years after service.

In sum, the newly-received evidence includes statements and treatment records documenting diagnosis and treatment of psychiatric disability, variously diagnosed as major depressive disorder and PTSD, which the Veteran's treatment providers have potentially related to the Veteran's service. The Veteran's statement also provide additional information regarding the onset and chronic nature of his psychiatric symptoms. The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 1982 and September 2000 final denials of the claims for service connection.  It is also not duplicative or cumulative of evidence previously of record, as the previous evidence did not demonstrate chronic psychiatric disability related to service. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection psychophysiological reaction secondary to anxiety and anti-social personality and schizoaffective disorder are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claims can be addressed. 

ORDER

The application to reopen the claim for service connection for psychophysiological reaction secondary to anxiety and anti-social personality is granted.

The application to reopen the claim for service connection for schizoaffective disorder is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claims for service connection, recharacterized as a claim for acquired psychiatric disorder other than PTSD, as well as the claim for service connection for PTSD, is warranted.

The Veteran contends that he is entitled to service connection for acquired psychiatric disorder, to include PTSD, as he believes that this disability had it onset in service related to in-service harassment, racial prejudice, and involvement in fights and assaults, or that the disability had its onset in service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The Board notes that the Veteran was afforded a VA psychiatric examination in May 2014. However, for the foregoing reasons, the Board finds that examination inadequate.  

First, with respect to the claimed PTSD, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  For cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Moreover, while the Veteran submitted a March 2015 statement from a VA psychologist indicating diagnosis of PTSD, that treatment provider noted that PTSD testing was consistent with the DSM-IV criteria being met. As it is unclear whether the Veteran would have a diagnosable mental disorder, to include PTSD, under DSM-V, remand is necessary.  

In addition, in non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

Review of the Veteran's service personnel and treatment records reflect that he had a number of unauthorized absences during his period of service.  In September 1970, he was seen for a nervous stomach and diagnosed with a psychophysiological reaction, secondary to anxiety.  In October 1970, he was seen for psychiatric evaluation, and was assessed with explosive personality, intensive outburst and rage, excitability and over-responsiveness to environmental pressures. During the evaluation, the Veteran reported that he was involved in recent fights.  He was recommended for separation due to unsuitability for the service.

Based on the foregoing, the Board believes that, rather than making a findings on whether the alleged physical assault occurred at this juncture, and consistent with 38 C.F.R. § 3.304(f)(5), the Veteran's claims file should be reviewed by medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5), and if so, whether the Veteran has PTSD related to the personal assault.

Regarding the claim for service connection for acquired psychiatric disorder other than PTSD, following the Veteran's discharge from service, VA hospitalization and treatment records document hospitalization for alcohol abuse and anti-social personality in 1982 and treatment for major depressive disorder beginning in 1999.

The May 2012 VA examiner diagnosed major depressive disorder and determined that the disability was less likely as not related to service and first diagnosed according to records in 1999.  However, she did not provide any rationale for reaching this opinion, nor did she comment upon the Veteran's service treatment and personnel records documenting difficulties in service and his 1982 hospitalization report.  

Regarding both the claim for service connection for PTSD and for psychiatric disorder other than PTSD, the Board notes that the Veteran's service personnel records reflect that, prior to service, he was charged with assault and battery and released to juvenile court.  The charges were later dropped and he was placed on unsupervised probation.  The October 1970 psychiatric evaluation indicates that the Veteran reported that he hated the Navy and only joined because he was in a lot of trouble. He related that he liked to fight and was thrown out of five schools for fighting, and that it was arranged for his juvenile arrest record to be covered over when he agreed to come into the service.  The examiner noted longstanding emotional difficulties.  Post-service, the Veteran reported of VA examination in 2000 that he had attempted suicide prior to service.  On VA examination in 2012, the Veteran reported a childhood history that was significant for observing domestic violence between parents.  He also reported a history of fighting and difficulties with authority figures, which the examiner noted pointed to a likely existing conduct disorder. 

Additional laws and regulations apply, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

While a psychiatric disorder was not noted on the Veteran's entrance into service, the records reflect potential pre-existing disability.  The May 2012 examiner did not offer an opinion as to whether a psychiatric disorder clearly and unmistakably pre-existed service, and if so, whether it was aggravated therein.

For all the foregoing reasons, the Board finds that the May 2012 VA examination is inadequate, and that the Veteran should be afforded another examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD.

Furthermore, the record reflects that the Veteran is on Social Security disability. While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran has not been provided the required notice under 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based upon an in-service assault. Such development should be undertaken on remand.

Finally, while the claims file currently includes VA outpatient treatment records from the dated through April 2014, more recent records of VA treatment may be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain VA treatment records dated since April 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since April 2014. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
3. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal. 

This letter should also contain the including the implementing regulations set forth in 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based upon an in-service assault.

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

4.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service physical assault, to include the Veteran going on unauthorized absence, and the October 1970 psychiatric evaluation noting involvement in recent fights.

If the examiner determines that an in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. The examiner should state whether any psychiatric disorder clearly and unmistakably existed prior to his period of active service.   If the examiner determines that a psychiatric disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each disorder identified that is determined to be not preexisting, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service. 

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records and personnel records, including the notation of a pre-service juvenile arrest, the October 1970 psychiatric evaluation, as well as post-service treatment records and VA examinations.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should be provided for any opinions expressed.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


